ICJ_049_CertainExpensesUN_UNGA_NA_1962-07-20_ADV_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CERTAIN EXPENSES
OF THE UNITED NATIONS
(ARTICLE 17, PARAGRAPH 2, OF THE CHARTER)

ADVISORY OPINION OF 20 JULY 1962

1962

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

CERTAINES DÉPENSES
DES NATIONS UNIES |
(ART ICLE 17, PARAGRAPHE 2, DE LA CHARTE)

AVIS CONSULTATIF DU 20 JUILLET 1962
This Opinion should be cited as follows:
“Certain expenses of the United Nations (Article 17, paragraph 2,
of the Charter), Advisory Opinion of 20 July 1962:
I.C.J. Reports 1962, p. 151.”

Le présent avis doit étre cité comme suit:

«Certaines dépenses des Nations Unies (article 17, paragraphe 2,
de la Charte), Avis consuliatif du 20 juillet 1962 :
C.I. J. Recueil 1962, p. 151.»

 

Sales number 262
N° de vente: À

 

 

 
COUR INTERNATIONALE DE JUSTICE

1962
Le 20 juillet

ANNÉE 1962 Rôle général
20 juillet 1962 nn

CERTAINES DÉPENSES DES
NATIONS UNIES
(ARTICLE 17, PARAGRAPHE 2, DE LA CHARTE)

Résolution de l’ Assemblée générale 1731 (XVI) demandant un avis
consultatif. — Objections au prononcé d'un avis fondées sur les
travaux de l’Assemblée générale. — Interprétation de l'expression
« dépenses de l'Organisation ». — Article 17, paragraphes x et 2, de
la Charte. — Limitation non justifiée des mots « budget » et « dépenses ».
— Article 17 dans le contexte de la Charte. — Fonctions respectives du
Conseil de Sécurité et de l’Assemblée générale. — L'article 11, para-
graphe 2, et les pouvoirs budgétaires de l'Assemblée générale. —
Rôle de l'Assemblée générale dans le maintien de la paix et de la
sécurité internationales. — Accords en vertu de l’article 43. — Dépenses
encourues pour les buts des Nations Unies. — Obligations encourues
par le Secrétaire général agissant sous l'autorité du Conseil de Sécurité
ou de l'Assemblée générale. — Caractère des opérations de la FUNU
et de l'ONUC. — Financement de la FUNU et de VONUC fondé
sur l'article 17, paragraphe 2. — Application par le Secrétaire
général des résolutions du Conseil de Sécurité. — Dépenses de la FUNU
et. de VONUC et article 17, paragraphe 2, de la Charte.

AVIS CONSCLTATIF

Présents : M. WIiNIARSKI, Président; M. ALFARO, Vice-Président ;
MM. BASDEVANT, BADAWI, MORENO QUINTANA, WEL-
LINGTON Koo, SPIROPOULOS, sir Percy SPENDER, sir
Gerald FITzMAURICE, MM. Koretsxy, Tanaka, BUSTA-
MANTE Y RIVERO, JESSUP, MORELLI, Jitges ; M. GARNIER-
CoIGNET, Greffier.

4
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 152

Sur la question de savoir si certaines dépenses autorisées par
l'Assemblée générale « constituent «des dépenses de l'Organisation »
au sens du paragraphe 2 de l’article 17 de la Charte des Nations
Unies »,

La Cour,
ainsi composée,
donne l'avis consultatif suivant :

La requête qui a saisi la Cour a été formulée dans une lettre
adressée le 21 décembre 1961 par le Secrétaire général par intérim
des Nations Unies au Président de la Cour et reçue au Greffe le
27 décembre. Par cette lettre le Secrétaire général par intérim
porte à la connaissance du Président de la Cour que, par une réso-
lution adoptée le 20 décembre 1961, l’Assemblée générale a décidé
de demander à la Cour internationale de Justice un avis consultatif
sur la question suivante:

«Les dépenses autorisées par les résolutions de l’Assemblée
générale 1583 (XV) et 1590 (XV) du 20 décembre 1960, 1595 (XV)
du 3 avril 1961, 1619 (XV) du ax avril 1967 et 1633 (XVI) du
30 octobre 1961, relatives aux opérations des Nations Unies au
Congo entreprises en exécution des résolutions du Conseil de Sécu-
rité en date des 14 juillet, 22 juillet et 9 août 1960 et des 27 février
et 24 novembre 1061 ainsi que des résolutions de l’Assemblée gé-
nérale 1474 (ES-IV) du zo septembre 1960, 1599 (XV), 1600 (XV)
et 1601 (XV) du 15 avril 19617, et les dépenses autorisées par les
résolutions de l’Assemblée générale: 1122 (XI) du 26 novembre 1956,
1080 (XI) du 21 décembre 1956, 1090 (XI) du 27 février 1957,
1151 (XII) du 22 novembre 1957, 1204 (XII) du 13 décembre 1957,
1337 (XIII) du 13 décembre 1958, 1441 (XIV) du 5 décembre
1959 et 1575 (XV) du 20 décembre 1960, relatives aux opérations
de la Force d'urgence des Nations Unies entreprises en exécution
des résolutions de l'Assemblée générale: 997 (ES-I) du 2 novembre
1956, 998 (ES-I) et 999 (ES-I} du 4 novembre 1956, 1000 (ES-I)
du 5 novembre 1956, 1001 (ES-I) du 7 novembre 1956, 1121 (XI)
du 24 novembre 1956 et 1263 (XIII) du r4 novembre 1958, consti-
tuent-elles «des dépenses de l'Organisation» au sens du paragraphe 2
de l’article 17 de la Charte des Nations Unies? »

À cette lettre du Secrétaire général par intérim est joint un
exemplaire certifié conforme de la résolution ci-dessus mentionnée
de l’Assemblée générale. Le Secrétaire général par intérim annonce
en même temps qu'il transmettra à la Cour, conformément à
l’article 65 du Statut, tous documents pouvant servir à élucider
la question.

La résolution 1731 (XVI) par laquelle l’Assemblée générale a
décidé de demander à la Cour un avis consultatif est ainsi conçue:

« L'Assemblée générale,

Reconnaissant qu'elle a besoin d'un avis juridique autorisé
quant aux obligations des États Membres en vertu de la Charte

5
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 Vil 62) 153

des Nations Unies en ce qui concerne le financement des opérations
des Nations Unies au Congo (ONUC) et au Moyen-Orient (UNEF),

1. Décide de soumettre la question ci-après à Ja Cour internationale
dé Justice pour qu’elle donne un avis consultatif:

«Les dépenses autorisées par les résolutions de l'Assemblée
générale 1583 (XV) et 1590 (XV) du 20 décembre 1960, 1595
(XV) du 3 avril 1067, 1619 (XV) du 27 avril 1961 et 1633 (XVI)
du 30 octobre 1961, relatives aux opérations des Nations Unies
au Congo entreprises en exécution ‘des résolutions du Conseil
de Sécurité en date des 14 juillet, 22 juillet et 9 août 1960 et des
21 février et 24 novembre Ig61 ainsi que des résolutions de
l’Assemblée générale 1474 (ES-IV) du 20 septembre 1960, 1599
(XV), 1600 (XV) et 1601 (XV) du 15 avril 1961, et les dépenses
autorisées par les résolutions de l’Assemblée générale: 1122 (XI)
du 26 novembre 1956, 1089 (XI) du 21 décembre 1956, 1090
(XI) du 27 février 1957, 1151 (XII) du 22 novembre 1957, 1204
(XIT) du 13 décembre 1957, 1337 (XIII) du 13 décembre 1958,
1441 (XIV) du 5 décembre 1959 et 1575 (XV) du 20 décembre
1960, relatives aux opérations de la Force d'urgence des Nations
Unies entreprises en exécution des résolutions de l'Assemblée
générale: 997 (ES-T) du 2 novembre 1956, 998 (ES-I) et 999
(ES-I) du 4 novembre 1956, 1000 (ES-I) du 5 novembre 1956,
1001 .(ES-I) du 7 novembre 1956, 1121 (XI) du 24 novembre
1956 et 1263 (XIII) du 14 novembre 1958, constituent-elles
«des dépenses de l'Organisation » au sens du paragraphe 2 de
l’article 17 de la Charte des Nations Unies? »

2. Prie le Secrétaire général, conformément à l'article 65 du
Statut de la Cour internationale de Justice, de transmettre la

présente résolution à la Cour et d’y joindre tout document pouvant
servir à élucider la question. »

*
* *

Le 27 décembre 1961, jour où la lettre du Secrétaire général par
intérim des Nations Unies est parvenue au Greffe, le Président,
par application de l’article 66, paragraphe 2, du Statut, a jugé que
les Membres des Nations Unies étaient susceptibles de fournir
des renseignements sur la question et a rendu une ordonnance
fixant au 20 février 1962 la date d’expiration du délai dans lequel
la Cour serait disposée à recevoir d’eux des exposés écrits; et le
Greffier leur a adressé la communication spéciale et directe prévue
à cet article, en rappelant que la résolution 1731 (XVI), comme cel-
les qui sont mentionnées dans la question soumise pour avis, était
déja en leur possession. ;

La notification 4 tous les Etats admis 4 ester en justice devant la
Cour de la lettre du Secrétaire général par intérim et de la résolu-
tion qui y était jointe, notification prescrite par l’article 66, para-
graphe 1, du Statut, a été effectuée par lettre du 4 janvier 1962.

Les Membres des Nations Unies dont les noms suivent ont pré-
senté des exposés, notes ou lettres énonçant leurs vues: Afrique du

6
CERTAINES DÉPENSES DES N. U. {AVIS DU 20 VII 62) 154

Sud, Australie, Bulgarie, Canada, Danemark, Espagne, États-
Unis d'Amérique, France, Haute-Volta, Irlande, Italie, Japon,
Pays-Bas, Portugal, République socialiste soviétique de Biélorus-
sie, République socialiste soviétique d'Ukraine, Roumanie, Royau-
me-Uni de Grande-Bretagne et d'Irlande du Nord, Tchécoslova-
quie, Union des Républiques socialistes soviétiques. Copie de ces
communications a été transmise à tous les Membres des Nations
Unies ainsi qu’au Secrétaire général par intérim des Nations Unies.

Par lettre, le Mexique, les Philippines et la Pologne se sont
référés aux vues qui avaient été exprimées en leurs noms respectifs
lors de la session de l’Assemblée générale.

Le Secrétaire général par intérim des Nations Unies a transmis à
la Cour, par application de l’article 65, paragraphe 2, du Statut,
un dossier de documents pouvant servir à élucider la question;
il y a joint une Introduction ainsi qu’une note du contrôleur sur
les pratiques budgétaires et financières de l'Organisation des Na-
tions Unies. Ces documents sont parvenus au Greffe les 21 février et
re? mars 1962.

Le 23 mars 1962, les Membres des Nations Unies ont été informés
que la procédure orale en cette affaire s’ouvrirait vers le début du
mois de mai. Le 16 avril 1962, il leur a été notifié que la date d’ou-
verture était fixée au 14 mai. Des audiences se sont tenues du 14 au
19 mai et le 21 mai, au cours desquelles ont pris la parole:

pour le Canada: M. Marcel Cadieux, sous-secrétaire ad-
joint et conseiller juridique du ministére

des Affaires extérieures;

M. W. Riphagen, jurisconsulte du
ministère des Affaires étrangères;

M. Riccardo Monaco, professeur à
l’université de Rome, chef du conten-
tieux diplomatique au ministère des
Affaires étrangères;

pour les Pays-Bas:

pour l'Italie:

pour le Royaume-Uni
de Grande-Bretagne et
d'Irlande du Nord:

pour la Norvége:

pour l'Australie:
pour l'Irlande:

pour l’Union des Républi-
ques socialistes
soviétiques :

pour les États-Unis
d'Amérique :

le très honorable sir Reginald Man-
ningham-Buller, Q. C., Attorney-Gene-
val;

M. Jens Evensen, directeur général,
ministère des Affaires étrangères;

sir Kenneth Bailey, Solicitor-General ;
M. Aindrias O’ Caoimh, S. C., Aétor-
ney-General ;

M. G. I. Tunkin, professeur, directeur
du service juridique et des traités du
ministère des Affaires étrangères;
l'honorable Abram Chayes, conseiller
juridique du département d'État.

7
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 155

*
* *

Avant de donner son avis sur la question qui lui est posée, la
Cour juge nécessaire de faire les observations préliminaires sui-
vantes:

Le pouvoir qu’a la Cour de donner un avis consultatif procéde de
l'article 65 du Statut. Le pouvoir ainsi attribué a un caractère
discrétionnaire. Dans l'exercice de son pouvoir discrétionnaire,
la Cour internationale de Justice, de même que la Cour permanente
de Justice internationale, a toujours suivi le principe énoncé le
23 juillet 1923 par la Cour permanente en l'affaire du Statut de la
Carélie orientale : « La Cour, étant une Cour de Justice, ne peut pas
se départir des règles essentielles qui dirigent son activité de tri-
bunal, même lorsqu'elle donne des avis consultatifs » (C. P. J. L.,
série B, n° 5, p. 29). En conséquence, et conformément à l'article 65
du Statut, la Cour ne peut donner un avis consultatif que sur une
question juridique. Si une question n'est pas juridique, la Cour
n’a pas de pouvoir discrétionnaire en la matière: elle doit refuser
de donner l'avis qui lui est demandé. Mais, même s’il s’agit d’une
question juridique, à laquelle la Cour a indubitablement compétence
de répondre, elle peut néanmoins refuser de le faire. Ainsi que la
Cour l’a déclaré dans son avis du 30 mars 1950, le caractère per-
missif de l’article 65 « donne à la Cour le pouvoir d'apprécier si les
circonstances de l’espèce sont telles qu’elles doivent la déterminer
à ne pas répondre à une demande d'avis » (Interprétation des traités
de paix conclus avec la Bulgarie, la Hongrie et la Roumanie (pre-
mitre phase), C. I. J. Recueil 1950, p. 72). Mais, comme la Cour j'a
également dit dans le même avis, « la réponse constitue une parti-
cipation de la Cour, elle-même «organe des Nations Unies », à
l’action de l'Organisation et, en principe, elle ne devrait pas être
refusée » (zbid., p. 71). La Cour a indiqué encore plus nettement
dans son avis du 23 octobre 1956 qu'il faudrait «des raisons dé-
cisives » pour l’amener à opposer un refus à une demande d'avis
consultatif (Jugements du tribunal administratif de l'O.I.T. sur
requêtes contre l'Unesco, C.I. J. Recueil 1956, p. 86).

La Cour ne voit aucune « raison décisive » de ne pas donner l'avis
consultatif que l’Assemblée générale lui a demandé par sa résolu-
tion 1731 (XVI). On a fait valoir que la question posée à la Cour
touche à des questions d'ordre politique et que, pour ce motif, la
Cour doit se refuser 4 donner un avis. Certes, la plupart des inter-
prétations de la Charte des Nations Unies présentent une impor-
tance politique plus ou moins grande. Par la nature des choses, il
ne saurait en être autrement. Mais la Cour ne saurait attribuer
un caractère politique à une requête qui l'invite à s'acquitter d’une
tâche essentiellement judiciaire, à savoir l'interprétation d'une
disposition conventionnelle.

Dans le préambule de la résolution par laquelle elle a demandé
le présent avis, l’Assemblée générale a reconnu qu elle avait «be-

8
CERTAINES DÉPENSES DES N. U. {AVIS DU 20 VII 62) 156

soin d’un avis juridique autorisé ». Recherchant un tel avis, elle
a posé à la Cour une question juridique — une question ayant trait
à l'interprétation de l'article 17, paragraphe 2, de la Charte des
Nations Unies. Dans son avis du 28 mai 1948, la Cour a souligné
qu'en tant qu’organe judiciaire principal des Nations Unies »
elle est fondée à exercer à l'égard d’un article de la Charte, «traité
multilatéral, une fonction d'interprétation qui relève de l'exercice
normal de ses attributions judiciaires » (Conditions de l'admission
d'un État comme Membre des Nations Unies (article 4 de la Charte),
C. I. J. Recueil 1947-1948, p. 6x).

La Cour, ayant donc été saisie d’une demande d’avis consultatif
sur une question juridique concrète, donnera maintenant son avis.

*
* *

Il est demandé à la Cour de déterminer si certaines dépenses qui
ont été autorisées par l’Assemblée générale pour couvrir les frais
des opérations des Nations Unies au Congo (ci-après désignées par
Vabréviation ONUC) et des opérations de la Force d'urgence des
Nations Unies au Moyen-Orient (ci-après désignées par l’abrévia-
tion FUNU) «constituent... «des dépenses de l'Organisation » au
sens du paragraphe 2 de l’article 17 de la Charte des Nations Unies ».

Avant d'examiner la question dans tous ses détails, la Cour
prendra en considération l'opinion selon laquelle il faut tenir compte
du fait qu'à la xo86me séance plénière de l’Assemblée générale,
tenue le 20 décembre 1961, un amendement au projet de résolu-
tion soumettant une demande d’avis consultatif a été proposé par
le délégué de la France, et que cet amendement a été rejeté; cet
amendement tendait à ce que la Cour donnât un avis sur le point
de savoir si les dépenses relatives aux opérations en question ont
été « décidées conformément aux dispositions de la Charte »; en
cas de réponse affirmative, la Cour aurait été priée de répondre
ensuite à la question qui est posée dans la résolution telle qu’elle a
été adoptée.

Si l'amendement avait été adopté la Cour aurait été invitée à
rechercher si les résolutions autorisant les dépenses ont été prises
conformément à la Charte; l'amendement français ne proposait pas
de demander à la Cour si les résolutions en exécution desquelles des
opérations ont été entreprises au Moyen-Orient et au Congo ont été
adoptées conformément à la Charte.

La Cour ne juge pas nécessaire d'exposer dans quelle mesure
les travaux de l’Assemblée générale antérieurs à l'adoption d’une
résolution doivent entrer en ligne de compte pour l'interprétation
de cette résolution, mais elle fait les observations suivantes quant
à l'argument fondé sur le rejet de l'amendement français.

9
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 157

Le rejet de l'amendement français ne constitue pas une injonc-
tion pour la Cour d’avoir à écarter l'examen de la question de sa-
voir si certaines dépenses ont été « décidées conformément aux dis-
positions de la Charte », si la Cour croit opportun de l’aborder.
On ne doit pas supposer que l’Assemblée générale ait ainsi entendu
lier ou gêner la Cour dans l'exercice de ses fonctions judiciaires; la
Cour doit avoir la pieine liberté d’examiner tous les éléments per-
tinents dont elle dispose pour se faire une opinion sur une question
qui lui est posée en vue d’un avis consultatif. La Cour ne saurait
non plus admettre que le rejet de l’amendement français ait au-
cune influence sur le point de savoir si l’Assemblée générale a voulu
empêcher la Cour d’interpréter l’article 17 à la lumière des autres
articles de la Charte, c’est-à-dire dans le contexte de l’ensemble du
traité. Si l’on voulait tirer des conclusions des débats tenus sur ce
point, une conclusion en sens contraire ressortirait des déclarations
très claires d’après lesquelles les délégations qui ont présenté le
projet de résolution considéraient comme acquis que la Cour
examinerait la Charte dans son ensemble.

*
* *

Pour en venir à la question qui a été posée, la Cour observe qu’elle
comporte une interprétation du paragraphe 2 de l'article 17 de la
Charte. Dans les affaires précédentes où la Cour a dû interpréter
la Charte des Nations Unies, elle a suivi les principes et les régles
applicables en général à l'interprétation des traités, étant donné
qu'elle a reconnu que la Charte est un traité multilatéral, bien qu’elle
présente certaines caractéristiques spéciales. Dans son interpréta-
tion de l’article 4 de la Charte, la Cour a été amenée à prendre en
considération « l’économie de la Charte » et «les rapports que celle-
ci a établis entre l’Assemblée générale et le Conseil de Sécurité »;
c'est un problème du même ordre qui se pose aujourd’hui devant
la Cour. Pour appuyer son interprétation de l’article 4, la Cour a
pris en considération la manière suivant laquelle les organes inté-
ressés «ont constamment interprété ce texte » dans leur pratique
(Compétence de l'Assemblée générale pour l'admission d'un Etat
aux Nations Unies, C. I. J. Recueil 1950, pp. 8-9).

Le texte de l’article 17 se lit en partie comme suit :

«I. L'Assemblée générale examine et approuve le budget de
l'Organisation.

2. Les dépenses de l'Organisation sont supportées par les Membres
selon la répartition fixée par l'Assemblée générale. »

La Cour se propose d'examiner l’article 17 en lui-même et dans
ses relations avec le reste de la Charte, mais il convient de noter
qu'au moins trois questions distinctes pourraient se poser en ce
qui concerne l'interprétation du paragraphe 2 de cet article. La
première question est celle de l'identification des «dépenses de

10
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 158

l'Organisation »; une seconde question aurait trait à la répartition
des dépenses par l’Assemblée générale; et une troisième porterait
sur l'interprétation des mots «sont supportées par les Membres ».
Les deuxième et troisième questions visent directement les « obli-
gations financières des Membres », mais c’est uniquement la première
qui est soulevée par la demande d’avis consultatif. La question
soumise à la Cour se réfère au moment qui précède logiquement la
répartitiorr des dépenses, de même qu’une question relative à
cette répartition serait antérieure à une question touchant à l’obli-
gation des Etats Membres de payer.

Certes, ainsi qu'il a déjà été noté, le préambule de la résolution
contenant la requête se réfère au « besoin [qu'a l’Assemblée géné-
rale] d'un avis juridique autorisé quant aux obligations des Etats
Membres », mais on doit supposer que l’Assemblée générale entend
trouver une indication de cet ordre dans l'avis consultatif que la
Cour donnera sur la question de savoir si certaines dépenses don-
nées «constituent ... «des dépenses de l'Organisation» au sens du
paragraphe 2 de l’article 17 de la Charte ». Si la Cour juge que les
dépenses indiquées sont des «dépenses de l'Organisation », elle
n'aura pas à examiner la méthode ni le barème suivant lesquels
elles peuvent être réparties. Le montant des dépenses qui consti-
tuent indubitablement «des dépenses de l'Organisation au sens
du paragraphe 2 de l’article 17 » n’est pas totalement réparti par
l’Assemblée générale et payé par les contributions des États Mem-
bres, car l'Organisation a d’autres recettes. Un État Membre n’est
donc pas tenu de payer plus que la quote-part qui lui est attribuée;
les dépenses de l'Organisation et le montant des obligations des
Membres peuvent dans la pratique ne pas être nécessairement
identiques.

Le texte du paragraphe 2 de l’article 17 mentionne «les dépenses
de l Organisation » sans donner de définition plus précise de ces
dépenses. Il serait possible de poser tout d’abord la proposition
générale portant que les «dépenses » d’une organisation quelcon-
que sont les sommes payées pour couvrir les frais relatifs à la
réalisation de ses buts, en l'occurrence les buts politiques, économi-
ques, sociaux, humanitaires et autres des Nations Unies. Il faudrait
ensuite considérer, comme le fera la Cour, si les résolutions
autorisant les opérations en cause visaient à la réalisation des buts
des Nations Unies et si lesdites dépenses ont été engagées dans
l’accomplissement de ces opérations. Ou bien, on pourrait simple-
ment dire que les « dépenses » d’une organisation sont celles qui
sont prévues dans son budget. Mais on n’a pas demandé à la Cour
de donner une définition abstraite des mots « dépenses de l'Organi-
sation ». On lui a demandé de répondre à une question précise quia
trait à certaines dépenses déterminées qui ont été effectivement
faites, mais la Cour n’exercerait pas de façon adéquate l’obligation
qui lui incombe si elle n’examinait en détail les différents problèmes
soulevés par la question que l’Assemblée générale lui a posée.

I
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 159

C'est peut-être simplement l'identification du mot «dépenses »
avec les postes inclus dans un budget qui a conduit certains argu-
ments à rattacher l'interprétation du mot « dépenses » au paragraphe
2 de l’article 17, au mot « budget » au paragraphe I de cet article;
on a soutenu que dans les deux cas l’adjectif qualificatif « ordi-
naire » ou «administratif » devrait être sous-entendu. Étant donné
que ce qualificatif ne figure aucunement dans le texte de la Charte,
on ne pourrait l’y sous-entendre que si cette qualification devait
découler nécessairement des dispositions de la Charte considérée
dans son ensemble, ou d'une disposition particulière de celle-ci
qui obligerait à l’y introduire pour donner effet à la Charte.

En premier lieu, en ce qui concerne le mot « budget » au para-
graphe 1 de l’article 17, il est clair que l'existence d’une distinction
entre les « budgets administratifs » et les « budgets opérationnels »
n'a pas échappé aux rédacteurs de la Charte et qu'elle n'était pas
étrangère aux conceptions de l'Organisation, même au début de
son histoire. En rédigeant l’article 17, les rédacteurs ont jugé bon
de prévoir au paragraphe 1 que « L'Assemblée générale examine et
approuve le budget de l'Organisation ». Mais en traitant des fonc-
tions de l’Assemblée générale au regard des institutions spéciali-
sées, les rédacteurs ont prévu au paragraphe 3 que l’Assemblée
générale « examine les budgets administratifs desdites institutions ».
Si leur intention avait été de limiter l'application du paragraphe r
au budget administratif des Nations Unies elles-mêmes, le mot
«administratif » aurait été inclus au paragraphe I aussi bien qu'au
paragraphe 3. De plus, s’il avait été envisagé que l'Organisation
ait aussi un autre budget, différent de celui qui devait être approuvé
par l’Assemblée générale, il aurait été fait mention de cet autre
budget dans la Charte, ainsi que de l'organe par lequel il
devait être approuvé.

De même, à sa première session, l'Assemblée générale, en rédi-
geant et en approuvant la constitution de l'Organisation interna-
tionale pour les réfugiés, a prévu que le budget de cette organisa-
tion serait divisé en trois rubriques: «administration », « exécu-
tion » et «projets de réétablissement en grand»; mais aucune
distinction analogue n’a été introduite dans le réglement financier
des Nations Unies qui a été adopté à J’unanimité en 1950 et qui
reste sans changement sur ce point. Ce réglement vise seulement
le « budget » et ne fait aucune distinction entre « administration »
et «exécution »,

Dans les sessions ultérieures de l’Assemblée générale, y compris
la seizième, on a parlé à plusieurs reprises d'établir une distinction
en ce qui concerne le budget opérationnel: certains orateurs re-
commandaient d'adopter cette distinction à titre de méthode
comptable pratique; certains y voyaient un moyen de différencier
les barémes de quotes-parts ou de répartition ; d’autres pensaient
qu’on différencierait ainsi les activités à financer par des contribu-

12
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 160

tions volontaires. Mais ces discussions n’ont pas entraîné l'adoption
de deux budgets séparés suivant la distinction envisagée.

En fait, la pratique de l'Organisation est entièrement conforme
au sens ordinaire de ces termes. Dès l’origine, le budget de l’Orga-
nisation a compris des rubriques qui ne relevaient d’aucune des
définitions du « budget administratif » proposées en la circonstance.
C’est ainsi, par exemple, qu'avant la création du « Programme élargi
d'assistance technique » et du «Fonds spécial », l’un et l’autre
alimentés par des contributions volontaires, le budget annuel de
l'Organisation prévoyait des crédits pour l'assistance technique,
lesquels s'ajoutent à présent aux fonds susmentionnés; au budget
de l'exercice 1962 figure une somme de 6.400.000 dollars pour les
programmes techniques de développement économique, d’activi-
tés sociales, d’activités dans le domaine des droits de l’homme,
d’administration publique et de contrôle des stupéfiants. S’il est
vrai qu’au cours des débats de la Cinquiéme Commission on a pro-
posé de supprimer du budget ordinaire toutes les dépenses entrai-
nées par l'assistance technique, tous les postes relevant de ces
rubriques ont été adoptés en seconde lecture par la Cinquième
Commission, sans vote contraire. La nature « opérationnelle » des
activités ainsi inscrites au budget ressort des explications touchant
les prévisions budgétaires, comme par exemple les demandes visant
à ce que soit poursuivie «l’exécution du programme d’action en
matière de développement économique que l’Assemblée générale a
envisagé dans ses résolutions 200 (III) du 4 décembre 1948 et 304
(IV) du 16 novembre 1949 »; ainsi que «l’exécution du programme
d’action relatif aux fonctions consultatives en matiére de service
social, tel que l’Assemblée générale l’a envisagé dans sa résolution
418 (V) du re? décembre 1950 ».

La pratique constante de l’Assemblée générale est d’inclure dans
les résolutions concernant le budget annuel des dispositions tou-
chant les dépenses qui découlent du maintien de la paix et de la
sécurité internationales. Tous les ans, depuis 1947, l'Assemblée a
pris par anticipation des dispositions touchant des « dépenses im-
prévues et extraordinaires » entrainées par les actions visant au
«maintien de la paix et de la sécurité ». Dans une note sur les
pratiques budgétaires et financières de l’Organisation des Nations
Unies soumise à la Cour par le contrôleur financier, les « dépenses
extraordinaires » sont définies comme « les engagements de dépenses
et les dépenses découlant de l'approbation par un conseil, une com-
mission ou un autre organe compétent des Nations Unies de nou-
veaux programmes ou activités qui n'avaient pas été envisagés
au moment où les crédits budgétaires ont été ouverts ».

La résolution annuelle sur l'ouverture de crédits destinés à
couvrir des dépenses extraordinaires autorise le Secrétaire général
à engager des dépenses à ce titre avec l’assentiment préalable du
Comité consultatif pour les questions administratives et budgé-
taires, mais cet assentiment n'est pas nécessaire si le Secrétaire

13
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) I61

général certifie que ces engagements ont trait aux sujets mention-
nés et que le montant n’en dépasse pas 2 millions de dollars. A ses
quinzième et seizieme sessions, l'Assemblée générale a décidé
«qu’au cas où il faudrait, à la suite d’une décision du Conseil de
Sécurité, engager, pour le maïntien de la paix et de la sécurité,
des dépenses dont le total estimatif dépasserait 10 millions de
doliars » avant que l’Assemblée générale ne se réunisse à nouveau,
une session extraordinaire serait convoquée par le Secrétaire géné-
ral pour examiner la question. Le Secrétaire général est régulière-
ment autorisé à prélever sur le Fonds de roulement les sommes
nécessaires à ces dépenses, mais il doit présenter des prévisions
budgétaires supplémentaires pour couvrir les sommes qui auront
été ainsi avancées. Ces résolutions annuelles concernant les dé-
penses imprévues et extraordinaires ont été adoptées tous les ans,
de 1947 à 1959, sans vote contraire, sauf pour 1952, 1953 et 1954,
les votes contraires venant de ce que la résolution comprenait
un point sujet 4 controverse — les décorations pour les combattants
des Nations Unies en Corée.

Il est à noter que le rapport présenté en 1961 par le Groupe de
travail des Quinze pour l’examen des procédures administratives
et budgétaires de l'Organisation des Nations Unies, tout en révé-
lant des divergences d'opinion très étendues touchant un grand
nombre de propositions variées, constate que la déclaration sui-
vante a été adoptée sans opposition:

«22. Les enquêtes et les opérations d'observation que l'Organisation
entreprend pour empêcher une agression éventuelle devraient être
financées au moyen du budget ordinaire de l'ONU.»

A la lumière de ce qui a été dit, la Cour conclut que rien ne per-
met de sous-entendre dans le paragraphe 1 de l’article 17 un mot
limitant ou qualifiant le mot « budget ».

*
* *

Passant au paragraphe 2 de l’article 17, la Cour remarque qu'à
première vue le terme « dépenses de l'Organisation » signifie toutes
les dépenses et non pas seulement un certain type de dépenses qui
pourraient s'appeler « dépenses ordinaires ». L'étude d'autres sec-
tions de la Charte montre la variété des dépenses qui doivent
inévitablement rentrer dans la catégorie des « dépenses de l'Orga-
nisation » tout aussi bien que les traitements des fonctionnaires
et l'entretien des bâtiments.

Par exemple, le texte des chapitres IX et X de la Charte qui ont
trait à la coopération économique et sociale internationale, et
particulièrement celui des articles qui précisent les fonctions et
les pouvoirs du Conseil économique et social, a prévu les circons-
tances nombreuses et variées dans lesquelles l'Organisation pou-

14
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 162

vait encourir des dépenses, prévisions qui se sont effectivement
trouvées réalisées dans la pratique.

En outre, le Secrétaire général, en vertu de l’article 98 de la
Charte, est tenu de remplir toutes fonctions dont il est chargé par
l’Assemblée générale, le Conseil de Sécurité, le Conseil économique
et social et le Conseil de Tutelle. Le point de savoir si les dépenses
engagées pour remplir cette obligation deviennent ou non des
« dépenses de l'Organisation » ne peut pas dépendre du fait que ces
dépenses sont de caractère administratif ou de toute autre sorte.

La Cour ne voit aucune base sur laquelle on puisse contester la
légalité de la pratique constante qui consiste à inclure de telles
dépenses dans les sommes inscrites au budget que l’Assemblée
générale répartit parmi les Membres, conformément à l'autorité
qu'elle détient de l’article 17, paragraphe 2.

*
* *

Après avoir étudié le texte de l’article 17 et passant à ]’examen
de la place qu'il occupe dans la structure générale et l’économie de
la Charte, la Cour recherchera si, dans ce large contexte, il se trouve
une base quelconque qui permettrait d’admettre une limite implicite
à l'autorité budgétaire de l’Assemblée générale qui, à son tour,
pourrait limiter la signification du mot « dépenses » dans le para-
graphe 2 de cet article.

Le but général de l’article 17 est l'attribution du pouvoir de
contrôle sur les finances de l'Organisation et la répartition des
quotes-parts des dépenses de celle-ci pour lui permettre d’accom-
plir les fonctions de l'Organisation dans son ensemble en agissant
par l'intermédiaire de ses organes principaux et des organes subsi-
diaires créés en vertu de l’article 22 ou de l’article 29.

A part les articles 33 et 35, paragraphe 3, du Statut de la Cour
qui n’ont aucun rapport avec la question discutée ici, l’article 17
est le seul article de la Charte qui fasse mention de l'autorité bud-
gétaire ou du pouvoir de répartir les dépenses ou de percevoir des
recettes par tous autres moyens. On a pourtant soutenu devant la
Cour qu'un type de dépenses, notamment celles qui résultent des
opérations pour le maintien de la paix et de la sécurité internationa-
les, ne sont pas des « dépenses de l'Organisation » au sens de l’ar-
ticle 17, paragraphe 2, de la Charte, puisqu'elles relèvent exclusi-
vement du Conseil de Sécurité et plus particulièrement d’accords
négociés en vertu de l’article 43 de la Charte.

Cet argument s’appuie en partie sur l’idée que, dans les circons-
tances où il s’agit du maintien de la paix et de la sécurité interna-
tionales, seul le Conseil de Sécurité est autorisé 4 prendre une
décision prescrivant une action. On a soutenu aussi que, le pouvoir
de l’Assemblée générale se bornant à discuter, examiner, étudier
et recommander, celle-ci ne peut pas imposer l'obligation de cou-
vrir des dépenses qui résultent de la mise en œuvre de ses propres

15
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 163

recommandations. Cet argument conduit à l’étude des fonctions
respectives de l’Assemblée générale et du Conseil de Sécurité selon
la Charte, en particulier en ce qui concerne le maintien de la paix et
de la sécurité internationales.

L'article 24 de la Charte dispose:

« Afin d'assurer l’action rapide et efficace de l'Organisation, ses
Membres confèrent au Conseil de Sécurité la responsabilité prin-
cipale du maintien de la paix et de la sécurité internationales. »

La responsabilité ainsi conférée est « principale » et non exclusive.
Selon l’article 24, cette responsabilité principale est conférée au
Conseil de Sécurité «afin d’assurer l’action rapide et efficace de
l'Organisation. » C’est donc au Conseil de Sécurité qu'est dévolu
le pouvoir d'imposer l'obligation explicite de se conformer aux
ordres qu’il peut émettre au titre du chapitre VII, par exemple
contre un agresseur. Seul le Conseil de Sécurité peut prescrire des
mesures d'exécution par une action coercitive contre un agresseur.

La Charte indique cependant très clairement que l’Assemblée
générale doit aussi s'occuper de la paix et de la sécurité internatio-
nales. L'article 14 autorise l’Assemblée générale à « recommander
les mesures propres à assurer l'ajustement pacifique de toute situa-
tion, quelle qu’en soit l’origine, qui lui semble de nature à nuire
au bien général ou à compromettre les relations amicales entre
nations, y compris les situations résultant d’une infraction aux
dispositions de la présente Charte où sont énoncés les buts et les
principes des Nations Unies». Le mot «mesures » suppose une
forme quelconque d’action et la seule restriction que l’article 14
impose à l’Assemblée générale est celle qui figure à l’article 12,
c'est-à-dire que l’Assemblée ne peut recommander de mesures tant
que le Conseil de Sécurité traite de la même question, à moins que
le Conseil de Sécurité ne le lui demande. Ainsi, tandis que c’est le
Conseil de Sécurité qui possède le droit exclusif d’ordonner une
action coercitive, les fonctions et pouvoirs de l’Assemblée générale
selon la Charte ne sont pas limités à la discussion, à l'examen, à
l’étude et à la recommandation; ses attributions ne sont pas simple-
ment de caractère exhortatif. L'article 18 traite des «décisions »
de l’Assemblée générale «sur les questions importantes ». Ces
«décisions » comprennent en effet certaines recommandations,
mais d’autres ont une valeur et un effet de caractère impératif.
Parmi ces dernières décisions l’article 18 comprend la suspension
des droits et privilèges de Membres, l'exclusion de Membres «et
les questions budgétaires ». En ce qui concerne la suspension des
droits et privilèges de Membres et l'exclusion de Membres dans
le cadre des articles 5 et 6, c’est le Conseil de Sécurité dont le pou-
voir se borne à faire des recommandations et c’est l’Assemblée
générale qui décide et dont la décision fixe le statut des États en

16
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 164

question, mais il y a une étroite collaboration entre ces deux or-
ganes. De plus, ce pouvoir de décision que les articles 5 et 6 attri-
buent à l’Assemblée générale se rattache expressément aux me-
sures préventives ou coercitives.

Le paragraphe 1 de l’article 17 donne à l’Assemblée générale le
pouvoir non seulement d’«examiner » le budget de l'Organisation
mais aussi de l’« approuver ». La décision d’«approuver» le budget
est étroitement liée au paragraphe 2 de l’article 17 car, en vertu
de ce paragraphe, l’Assemblée générale a également le pouvoir de
répartir les dépenses entre les Membres et l'exercice du pouvoir de
répartition crée pour tous les Membres l'obligation expressément
énoncée à l’article 17, paragraphe 2, de supporter la quote-part
des dépenses qui leur incombe selon la répartition fixée par
l’Assemblée générale. Lorsque ces dépenses comprennent des
frais pour le maintien de la paix et de la sécurité qui ne sont
pas couverts par d’autres ressources, c’est l’Assemblée générale
qui a l'autorité pour répartir ces frais entre les Membres. On ne trouve
dans les dispositions de la Charte qui répartissent les fonctions et
pouvoirs entre le Conseil de Sécurité et l’Assemblée générale aucune
justification de l’idée que cette répartition exclut des pouvoirs de
l’Assemblée générale celui de prévoir le financement des mesures
destinées au maintien de la paix et de la sécurité.

L’argument qui soutient que le pouvoir budgétaire de l’Assem-
blée générale est limité en ce qui concerne le maintien de la paix
et de la sécurité internationales se fonde spécialement sur la réfé-
rence faite à une «action » dans la dernière phrase du paragraphe 2
de l’article 11. Ce paragraphe s'exprime ainsi:

« L'Assemblée générale peut discuter toutes questions se rat-
tachant au maintien de la paix et de la sécurité internationales, dont
elle aura été saisie par l’une quelconque des Nations Unies, ou par
le Conseil de Sécurité, ou par un Etat qui n’est pas Membre de
l'Organisation, conformément aux dispositions de l’article 35, para-
graphe 2, et, sous réserve de l’article 12, faire sur toutes questions
de ce genre des recommandations soit à l’État ou aux Etats intéres-
sés, soit au Conseil de Sécurité, soit aux États et au Conseil de
Sécurité. Toute question de ce genre qui appelle une action est
renvoyée au Conseil de Sécurité par l’Assemblée générale, avant
ou après discussion. »

La Cour estime que la sorte d'action dont il est question à l’ar-
ticle 11, paragraphe 2, est une action coercitive. Ce paragraphe, qui
ne concerne pas seulement les questions d’ordre général touchant
la paix et la sécurité, mais encore les cas particuliers soumis en
vertu de l’article 35 à l’Assemblée par les États, habilite, par sa
première phrase, l’Assemblée générale à organiser, par des recom-
mandations adressées aux Membres, au Conseil de Sécurité, ou
aux deux, .et à la demande ou avec le consentement des pays
intéressés, des opérations visant au maintien de la paix. Ce pouvoir,
conféré à l'Assemblée générale, est un pouvoir spécial qui ne

17
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 165

diminue aucunement ses pouvoirs généraux selon l’article 10 ou
l’article 14, à part la restriction indiquée dans la dernière phrase
du paragraphe 2 de l’article 11. Cette dernière phrase énonce que
quand une «action» est nécessaire l’Assemblée générale doit
renvoyer la question au Conseil de Sécurité. Le mot «action » doit
signifier une action qui est uniquement de la compétence du Conseil
de Sécurité. I] ne peut pas avoir trait à des recommandations que
le Conseil de Sécurité pourrait faire, comme, par exemple, aux
termes de l’article 38, parce que l’Assemblée générale possède le
même pouvoir en vertu de l’article 11. L’«action » qui est unique-
ment de la compétence du Conseil de Securité est celle dont il est
fait mention dans le titre du chapitre VII de la Charte, à savoir,
« Action en cas de menace contre la paix, de rupture de la paix
et d’acte d’agression ». Si l’on interprétait le mot «action » au
paragraphe 2 de l’article 11 comme voulant dire que l’Assemblée
générale ne peut faire que des recommandations de caractère géné-
ral concernant, dans l’abstrait, la paix et la sécurité, et non pas
relatives à des cas particuliers, ce paragraphe n’aurait pas prévu
que l’Assemblée générale puisse faire des recommandations sur des
questions dont elle aurait été saisie par un État ou par le Conseil
de Sécurité. En conséquence la dernière phrase du’ paragraphe 2
de l’article 11 n’est pas applicable quand l’action en question n’est
pas une action coercitive.

La pratique de l'Organisation au cours de son histoire confirme
les éclaircissements qui viennent d’être donnés sur le terme «ac-
tion » qui figure à la dernière phrase du paragraphe 2 de l’article 11.
Que l’Assemblée générale procède en vertu de l’article 11 ou de
l’article 14, l'exécution de ses recommandations concernant la
création de commissions ou d’autres organismes entraîne une acti-
vité de l'Organisation — une action — en relation avec le main-
tien de la paix et de la sécurité internationales. L’exécution de ces
recommandations représente un aspect normal du fonctionne-
ment des Nations Unies. Ces comités, commissions ou autres
organismes ou individus constituent, dans certains cas, des organes
subsidiaires créés en vertu de l’article 22 de la Charte. Les fonctions
de l’Assemblée générale pour lesquelles elle peut créer des organes
subsidiaires comprennent par exemple les enquêtes, l'observation
et le contrôle, mais la façon dont ces organes subsidiaires sont
utilisés dépend du consentement de l'État ou des États intéressés.

Par conséquent, la Cour estime que l’argument qui cherche, en
se référant au paragrapi® 2 de l’article 11, à limiter l'autorité
budgétaire de l’Assemblée ge..‘-le à l'égard du maintien de la
paix et de la sécurité internationales, n’est pas fondé.

*
* *
On a également soutenu devant la Cour que l’article 43 de la
Charte constitue une règle particulière, une lex specialis, qui déroge

18
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 vil 62) 166

à la règle générale de l'article 17 chaque fois qu'il s’agit de dé-
penses pour le maintien de la paix et de la sécurité internationales.
L'article 43 prévoit que les Membres négocieront des accords avec
le Conseil de Sécurité sur l'initiative de ce dernier, en stipulant
quels seront «les forces armées, l’assistance et les facilités, y com-
pris le droit de passage, nécessaires au maintien de la paix et de la
sécurité internationales » que l’État Membre mettra à la disposition
du Conseil “de Sécurité sur invitation de ce dernier. Selon le para-
graphe 2 de cet article:

«L’accord ou les accords susvisés fixeront les effectifs et la
nature de ces forces, leur degré de préparation et leur emplacement
général, ainsi que la nature des facilités et de l’assistance a fournir. »

On en tire argument que ces accords avaient pour objet d’énoricer
des précisions concernant la répartition des frais des actions coer-
citives que le Conseil de Sécurité pourrait prescrire et que seul le
Conseil de Sécurité a le pouvoir de prendre des mesures en vue de
financer ces dépenses.

En ce qui concerne cet argument, la Cour déclare dés maintenant
que, pour des raisons qui seront pleinement exposées par la suite
dans cet avis, les opérations de la FUNU et de l'ONUC ne sont pas
des actions coercitives rentrant dans le cadre du chapitre VII de la
Charte et que par conséquent l’article 43 ne peut s’appliquer aux
cas présentement soumis à la Cour. Toutefois, même si l’article 43
s’appliquait, la Cour ne pourrait pas en accepter une telle inter-
prétation pour les raisons suivantes.

Rien dans le texte de l’article 43 ne restreint le pouvoir discré-
tionnaire du Conseil de Sécurité pour négocier de tels accords. On
ne saurait présumer que, dans tous ces accords, le Conseil de Sé-
curité exigera qu’un Etat Membre supporte la totalité des frais de
l’« assistance » qu’il fournira, y compris par exemple le transport
des troupes sur le lieu de l’opération, leur entière subsistance lo-
gistique sur place, l’approvisionnement, les armes et les munitions,
etc., ou que cet État sera obligé d’y consentir. Si, au cours de né-
gociations effectuées en vertu de l’article 43, un État Membre avait
le droit (comme il l’aurait) d'exiger qu’une certaine partie des
dépenses soit supportée par l'Organisation, et si le Conseil de Sé-
curité avait le droit (comme il l'aurait) d’y consentir, alors cette
partie des dépenses entrerait dans les dépenses de l'Organisation
et devrait être répartie par l’Assemblée générale selon l’article 17.
Il est difficile de voir comment on aurait pu envisager que toutes
les dépenses éventuelles puissent être prévues dans des accords de
ce genre, conclus peut-être longtemps à l’avance. La difficulté ou
l'impossibilité de prévoir toutes les conséquences financières pour
les États Membres des mesures coercitives est même indiquée par
les termes de l’article 50 qui prévoit qu’un Etat, qu’il soit Membre
des Nations Unies ou non, «s’il se trouve en présence de difficultés
économiques particulières dues à l'exécution desdites mesures

19
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 167

[préventives ou coercitives}, a le droit de consulter le Conseil de
Sécurité au sujet de la solution de ces difficultés ». Il semble donc
que dans un cas pareil, le Conseil de Sécurité pourrait décider que
l’État ayant à faire face à des dépenses trop lourdes aurait droit à
une assistance financière; cette assistance financière, si elle est
supportée par l'Organisation, comme ce pourrait être le cas, cons-
tituerait clairement une partie des « dépenses de l'Organisation ».
Les problèmes économiques n’auraient pas pu faire l’objet à l’a-
vance d’un accord négotié puisqu'ils ne seront connus qu'après
l'événement et dans le cas d’Etats non membres, qui sont également
visés à l’article 50, aucun accord n’aurait pu être négocié en vertu
de l’article 43.

De plus, un argument insistant sur le fait que toutes les mesures
prises pour le maintien de la paix et de la sécurité internationales
devraient être financées par des accords conclus en vertu de l’ar-
ticle 43 semblerait ôter au Conseil de Sécurité la possibilité d'agir
suivant un autre article de la Charte. La Cour ne peut pas accepter
une vue aussi limitée des pouvoirs que le Conseil de Sécurité dé-
tient de la Charte. On ne peut pas dire que la Charte ait laissé le
Conseil de Sécurité impuissant en face d’une situation d'urgence,
en l'absence d’accords conclus en vertu de l’article 43.

Les articles du chapitre VII parlent de « situations » aussi bien
que de différends et il doit rentrer dans la compétence du Conseil
de Sécurité de prendre en main une situation, même s’il ne recourt
pas à une action coercitive contre un État. Les frais des mesures
que le Conseil de Sécurité est autorisé à prendre constituent des
«dépenses de l'Organisation au sens du paragraphe 2 de l'arti-
cle 17».

*
* *

La Cour a examiné le problème général de l'interprétation de
l’article 17, paragraphe 2, à la lumière de la structure d’ensemble
de la Charte et des fonctions respectives assignées par elle à l’As-
semblée générale et au Conseil de Sécurité en vue de déterminer
le sens de la phrase «les dépenses de l'Organisation ». La Cour n’es-
time pas nécessaire d’aller plus loin dans la définition plus détaillée
de ces dépenses. Elle passe donc à l’examen des dépenses énumérées
dans la requête pour avis consultatif. En déterminant si les dépenses
effectivement autorisées constituent «des dépenses de l’Organisa-
tion au sens du paragraphe 2 de l’article 17 de la Charte », la Cour
admet que ces dépenses doivent être appréciées d’après leur rap-
port avec les buts des Nations Unies, en ce sens que si une dépense
a été faite dans un but qui n’était pas l’un des buts des Nations
Unies, elle ne saurait être considérée comme une «dépense de
l'Organisation ».

Les buts des Nations Unies sont énoncés à l’article 1 de la Charte.
Les deux premiers, tels qu'ils figurent aux paragraphes 1 et 2,
20
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 168

peuvent être décrits sommairement comme étant d'établir la paix
et la sécurité internationales et de développer des relations amicales
entre les nations. Le troisième est de résoudre les problèmes inter-
nationaux d’ordre économique, social, intellectuel ou humanitaire
et de développer le respect des droits de l’homme. Le quatrième
et dernier est d’« Etre un centre où s’harmonisent les efforts des
nations vers ces fins communes ».

Il est naturel d'accorder le premier rang à la paix et à la sécurité
internationales, car les autres buts ne peuvent être atteints que si
cette condition fondamentale est acquise. Certes, ces buts sont très
vastes, mais ils ne sont pas illimités, non plus que les pouvoirs
conférés pour les atteindre. Sauf dans la mesure où ils ont confié
à l'Organisation la mission d’atteindre ces buts communs, les
États Membres conservent leur liberté d’action. Mais, lorsque
l'Organisation prend des mesures dont on peut dire à juste titre
qu'elles sont appropriées à l’accomplissement des buts déclarés des
Nations Unies, il est à présumer que cette action ne dépasse pas les
pouvoirs de l'Organisation.

S’il est admis que l’action en question relève des fonctions de
l'Organisation, mais qu’on allégue qu’elle a été entreprise ou menée
d’une manière non conforme à la répartition des fonctions entre les
divers organes, telle que la Charte l’a prescrite, on aborde le plan
interne, l’économie interne de l'Organisation. Si l’action a été
entreprise par un organe qui n’y était pas habilité, il s’agit d’une
irrégularité concernant cette économie interne, maïs il n’en ressort
pas nécessairement que la dépense encourue n’était pas une dépense
de l'Organisation. Le droit national comme le droit international
envisagent des cas où une personne morale, ou un corps politique,
peut être lié envers les tiers par l’acte ultra vires d’un agent.

Dans les systémes juridiques des Etats, on trouve souvent une
procédure pour déterminer la validité d’un acte méme législatif ou
gouvernemental, mais on ne rencontre dans la structure des Nations
Unies aucune procédure analogue. Certaines propositions présentées
pendant la rédaction de la Charte et qui visaient à remettre à la
Cour internationale de Justice l’autorité suprême d’interpréter
la Charte, n'ont pas été adoptées; l’avis que la Cour s’appréte à
donner ici est un avis consultatif. Comme il a été prévu en 1945,
chaque organe doit donc, tout au moins en premier lieu, déterminer
sa propre compétence. Si le Conseil de Sécurité par exemple adopte
une résolution visant au maintien de la paix et de la sécurité inter-
nationales et si, conformément à un mandat ou à une autorisation
inscrite dans cette résolution, le Secrétaire général contracte des
obligations financières, il est à présumer que les montants en ques-
tion constituent des « dépenses de l'Organisation ».

Le règlement financier des Nations Unies adopté par l’Assemblée
générale dispose:

« Article 4.1. — Par le vote des crédits, l’Assemblée générale
autorise le Secrétaire général, dans la limite des crédits ouverts,

2I
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 169

à engager des dépenses et à effectuer des paiements aux fins pour
lesquelles ces crédits ont été ouverts. »

Ainsi, par exemple, quand l’Assemblée générale, dans la résolu-
tion 1619 (XV), a inséré le paragraphe suivant:

«3. Décide d'ouvrir un crédit de 100 millions de dollars pour
les opérations des Nations Unies au Congo pendant la période allant
du 1 janvier au 31 octobre 1967 »,

elle a, ce faisant, autorisé le Secrétaire général à contracter certaines
obligations pour le compte des Nations Unies tout aussi clairement
que quand, dans la résolution 1590 (XV), elle a dit:

«3. Autorise le Secrétaire général ... à engager des dépenses en
1961 au titre des opérations des Nations Unies au Congo à concur-
rence d’un total de 24 millions de dollars... »

Lorsque la Cour a été, une fois dans le passé, appelée à examiner
l'article 17 de la Charte, elle a dit qu’un jugement du tribunal
administratif des Nations Unies créait une obligation pour ]’Orga-

s

nisation et a déclaré à ce sujet:

«la fonction d'approuver le budget ne signifie pas que l’Assemblée
générale ait un pouvoir absolu d'approuver ou de ne pas approuver
les dépenses qui lui sont proposées; car certains éléments de ces
dépenses résultent d'obligations déjà encourues par l'Organisation
et, dans cette mesure, l’Assemblée générale n’a pas d’autre alter-
native que de faire honneur à ces engagements ». (Effet de jugements
du tribunal administratif des Nations Unies accordant indemnité,

C. TI. J. Recueil 1954, p. 50.)

De même, certaines obligations de l'Organisation peuvent être
contractées par le Secrétaire général agissant sous l'autorité du
Conseil de Sécurité ou de l'Assemblée générale et l’Assemblée
générale «n'a pas d'autre alternative que de faire honneur à ces
engagements ».

L'obligation est uné chose: la façon dont cette obligation est
remplie — c'est-à-dire la source d’où proviennent les fonds — en
est une autre. L'Assemblée générale peut choisir entre différentes
solutions: elle peut répartir les dépenses encourues suivant le barème
normal de répartition; elle peut répartir ce coût d’après un barème
spécial de répartition; elle peut utiliser des fonds fournis à titre
volontaire à l'Organisation; ou encore elle peut trouver une autre
méthode ou combinaison de méthodes pour réunir les fonds néces-
saires. Dans ce contexte, peu importe juridiquement si, pour des
raisons de tenue de livres ou de comptabilité, l’Assemblée générale
choisit d’inclure les dépenses en question dans l’une des sections
normales et établies du budget «ordinaire » ou si elle préfère
l’imputer séparément à un compte ou à un fonds spécial. Ce qui
importe, c’est qu’il s’agit d’une dépense de l'Organisation et qu'aux

22
CERTAINES DÉPENSES DES N, U. (AVIS DU 20 VII 62} 170

termes du paragraphe 2 de l’article 17 l’Assemblée générale a donc
autorité pour la répartir.

Le raisonnement qui vient d'être développé, appliqué aux
résolutions mentionnées dans la requête pour avis consultatif,
suffirait à fonder l’avis de la Cour. Elle estime néanmoins qu’il
convient de prendre en considération d’autres arguments qui ont
été avancés.

* * *

Pour faciliter l’examen des dépenses énumérées dans la requéte
pour avis consultatif, la Cour considérera d’abord celles qui concer-
nent la FUNU et ensuite celles qui concernent l’'ONUC. Dans
chaque cas, on s’occupera d’abord des opérations et ensuite du
financement de ces opérations.

En examinant les opérations au Moyen-Orient, la Cour doit
analyser les fonctions de la FUNU, telles qu’elles sont définies dans
les résolutions de l’Assemblée générale. La résolution 998 (ES-I) du
4 novembre 1956 demandait au Secrétaire général de soumettre un
plan «en vue de constituer, avec l’assentiment des nations intéres-
sées, une Force internationale d'urgence des Nations Unies chargée
d'assurer et de surveiller la cessation des hostilités conformément à
toutes les dispositions de » la précédente résolution de l’Assemblée
générale 997 (ES-I) du 2 novembre 1956. Le verbe «assurer »
s'appliquant à des questions telles que l'arrêt de l'entrée de forces
militaires et d'armes dans la région et la conclusion d’un accord de
cessez-le-feu pourrait laisser penser qu'il s’agit de mesures coer-
citives, si la Force ne devait pas être créée «avec l’assentiment des
nations intéressées ».

Dans son premier rapport concernant le plan pour une Force
internationale d’urgence, le Secrétaire général a soumis ses pro-
positions dans les termes de la résolution 998 (ES-I). Les mêmes
termes sont employés dans la résolution de l’Assemblée générale
1000 (ES-I) du 5 novembre dont le dispositif, au paragraphe I,
énonce:

«Crée un Commandement des Nations Unies pour une Force
internationale d'urgence chargée d'assurer et de surveiller la cessa-
tion des hostilités conformément à toutes les dispositions de la réso-
lution 997 (ES-I) de l’Assemblée générale, en date du 2 novem-
bre 1956. »

Cette résolution a été adoptée sans vote contraire. Dans son deuxième
et dernier rapport du 6 novembre concernant le plan pour une
Force internationale d'urgence, le Secrétaire général a dit, aux
paragraphes 9 et 10:

«Bien que l’Assemblée générale soit habilitée à constituer la
Force avec l’assentiment des parties qui fourniraient des unités,
elle ne pourrait pas demander que la Force soit stateonnée ou qu ’elle
opère sur le territoire d’un pays donné sans l’assentiment du gou-

23
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 171

vernement de ce pays. Cela n'exclut pas la possibilité que le Conseil
de Sécurité puisse utiliser cette force dans les limites plus étendues
prévues au chapitre VII de la Charte des Nations Unies. Je ne crois
pas nécessaire pour le moment de développer davantage cette
idée puisqu'on n'a pas envisagé d'utiliser cette force en vertu du
chapitre VII, avec les droits à l'égard des Etats Membres que cela
entrainerait.

10. Cette dernière observation permet de conclure que la consti-
tution de la Force ne devrait pas étre déterminée pas les besoins
qui auraient existé si la mesure avait été considérée comme faisant
partie d'une action coercitive dirigée contre un État Membre. Il y
a une différence manifeste entre la création de la Force en vue
d’assurer la cessation des hostilités, accompagnée d’un retrait des
forces armées, et la création de cette force en vue d'imposer un
retrait des forces armées. »

Le paragraphe 12 du rapport est particulièrement important du
fait que, dans la résolution 1001 (ES-I), l'Assemblée générale, une
fois de plus sans vote contraire, a «Souscrit à la définition des
fonctions de la Force énoncée au paragraphe 12 du rapport du
Secrétaire général ». Le paragraphe 12 est, en partie, rédigé comme
suit :

«les fonctions de la Force des Nations Unies seraient, lorsqu'il
y aura un cessez-le-feu, d'entrer en territoire égyptien avec le
consentement du Gouvernement égyptien afin d'aider à maintenir
le calme pendant et après le retrait des troupes non égyptiennes et
d'assurer le respect des autres dispositions de la résolution du
2 novembre 1956. La Force ne devrait manifestement pas avoir
d’autres droits que ceux qui seraient nécessaires à l'exécution
de ses fonctions en coopération avec les autorités locales. Ce serait
plus qu'un corps d’observateurs, mais ce ne serait en aucune façon
une force militaire contrôlant temporairement le territoire où elle
est stationnée; encore moins devrait-elle avoir des fonctions mili-
taires excédant celles qui seraient nécessaires pour assurer des
conditions pacifiques au cas où les parties au conflit prendraient
toutes les mesures nécessaires pour donner suite aux recomman-
dations de l'Assemblée générale. »

Dans cet exposé des fonctions de la FUNU présenté par le Secrétaire
général et approuvé par l’Assemblée générale sans vote contraire,
on ne trouve aucune preuve que la Force ait été utilisée aux fins de
coercition. Aucune preuve du même ordre ne ressort non plus des
opérations ultérieures de la Force, opérations qui n’ont pas dépassé
la portée des fonctions attribuées à celle-ci.

Il n'apparaissait donc pas à première vue que la création de la
FUNU constituât en fait une «action coercitive » selon le chapitre
VII qui, conformément à la Charte, ne pouvait être autorisée que
par le Conseil de Sécurité.

D'autre part, il apparaît que les opérations étaient entreprises
pour atteindre l’un des buts principaux des Nations Unies, c’est-a-

24
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 172

dire favoriser et assurer le règlement pacifique de la situation. Cela
étant, le Secrétaire général a dûment exercé l'autorité dont il est
investi pour contracter certaines obligations financières de l’Organi-
sation et les dépenses résultant de ces obligations doivent être con-
sidérées comme des « dépenses de l'Organisation » au sens du para-
graphe 2 de l’article 17.

Au sujet de ce qui a été déjà dit sur le sens du mot «action » dans
l’article 11 de la Charte, il convient de ne pas négliger le fait que
la résolution 997 (ES-I), la première, chronologiquement, des résolu-
tions concernant les opérations dans le Moyen-Orient mentionnées
dans la requête pour avis consultatif, énonce dans son paragraphe 5
qu'elle:

«Charge le Secrétaire général de surveiller l'application de la
présente résolution et d'en rendre compte sans délai au Conseil
de Sécurité et à l’Assemblée générale, en vue des mesures ultérieures
que ces organes pourraient juger. opportun de prendre conformément
à la Charte.»

Les mots en italiques montrent qu’il est entendu que, dans ces
circonstances, l’un ou l’autre des deux organes peut décider d’une
«action ». En fait, on le sait, ]’« action » a été décidée par l’Assemblée
générale lorsqu'elle a adopté, deux jours plus tard, sans vote
contraire, la résolution 998 (ES-I) et, toujours sans vote contraire,
dans les trois jours suivants, les résolutions 1000 (ES-I) et 1007
(ES-T) concernant toutes la FUNU. :

La Cour note que ces « actions » peuvent être considérées comm:
des « mesures » recommandées en application de l’article 14, plutôt
que comme une « action » recommandée en vertu de l’article 11. Les
pouvoirs de l’Assemblée générale énoncés dans l’article 14 ne sont
pas limités par les dispositions de l’article 11 mais seulement par
celles de l’article 12. De plus, ainsi que la Cour l’a déjà constaté,
le mot «mesures » implique quelque forme d’action. Quant aux
situations qui se sont manifestées au Moyen-Orient en 1956, on
peut tout aussi bien les décrire comme étant de nature «à com-
promettre les relations amicales entre nations », que comme des
situations concernant « le maintien de la paix et de la sécurité inter-
nationales ». Puisque les résolutions en question de l’Assemblée
générale ne mentionnent pas l’article sur lequel elles se fondent et
puisque les termes figurant dans la plupart d’entre elles peuvent
aussi bien impliquer une référence à l’article 14 qu’à l’article 11,
on ne peut exclure qu'elles se fondent sur le premier plutôt que sur
le second de ces articles.

*
* *
Le financement de la FUNU soulevait des problèmes délicats et
dans les débats sur ce point il a même été dit que l’Assemblée générale
n’a jamais, que ce soit directement ou indirectement, considéré les

25
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 173

dépenses de la FUNU comme des « dépenses de l'Organisation au
sens du paragraphe 2 de l’article 17 de la Charte ». La Cour ne
saurait adopter cette manière de voir. Au paragraphe 15 de son
deuxième et dernier rapport du 6 novembre 1956 concernant le plan
pour une force internationale d’urgence, le Secrétaire général
déclarait que ce problème était à étudier plus à fond. A titre pro-
visoire, certaines dépenses pourraient être assumées par toute nation
fournissant une unité, «tandis que toutes les autres dépenses seront
couvertes sur des ressources autres que celles du budget ordinaire
de l'Organisation des Nations Unies ». Comme il était « manifeste-
ment impossible de faire une estimation des dépenses à prévoir avant
de connaître l’importance numérique du corps et la durée de la
mission qu'il aura à remplir », la «seule solution pratique serait ...
que l’Assemblée générale vote une autorisation générale permettant
de couvrir les dépenses de la Force selon des principes généraux
comme ceux qui sont suggérés ci-dessus ».

Le paragraphe 5 de la résolution 1001 (ES-I) du 7 novembre 1956
déclarait que l’Assemblée générale « Approuve, à titre provisoire, la
règle fondamentale concernant le financement de la Force, telle
qu'elle est énoncée au paragraphe 15 du rapport du Secrétaire
général ». .

Dans son exposé oral en séance plénière de l’Assemblée générale,
le 26 novembre 1056, le Secrétaire général déclarait :

«.… je désire préciser également que, si les fonds reçus et les paie-
ments effectués au titre de la Force doivent être considérés comme
n'étant pas portés au budget ordinaire de l’Organisation, le fonction-
nement de la Force relève essentiellement de la responsabilité des
Nations Unies, et le compte spécial qui sera créé doit, en conséquence,
être considéré comme étant régi par les dispositions de l’article 17
de la Charte ».

A la même séance, après avoir entendu cette déclaration, l’As-
semblée générale, par sa résolution 1122 (XI), a noté qu'elle avait
«provisoirement approuvé les recommandations faites par le Secré-
taire général au sujet du financement de la Force ». Elle a ensuite
autorisé le Secrétaire général «à créer un Compte spécial pour la
Force d’urgence des Nations Unies, qui sera crédité des fonds reçus
par l'Organisation des Nations Unies, hors du budget ordinaire,
pour régler les dépenses de la Force et débité des paiements faits
à cette fin». Cette résolution prévoyait ensuite que le montant
initial du Compte spécial serait de 10 millions de dollars et autori-
sait le Secrétaire général, «en attendant le versement de fonds au
Compte spécial, à virer à titre d'avance, du Fonds de roulement
au Compte spécial, les sommes qui pourront être nécessaires pour
régler les dépenses imputables sur ce Compte ». La création d’un
Compte spécial ne signifie pas nécessairement que les fonds qui y
sont inscrits ne puissent provenir des contributions des Membres,
selon la répartition fixée par l’Assemblée générale.

26
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 174

La résolution de l’Assemblée générale qu’il convient d'examiner
ensuite est la résolution 1089 (XI) du 21 décembre 1956, qui reflète
certaines incertitudes et certaines opinions contradictoires touchant
le financement de la FUNU. Ces divergences sont dûment indiquées
et toutes réserves sont faites concernant une éventuelle action
future, mais le paragraphe 1 du dispositif se conforme à la recom-
mandation du Secrétaire général demandant que «les dépenses
relatives à la Force soient réparties de la même manière que les
dépenses de l'Organisation ». Les termes de ce paragraphe sont
tirés de toute évidence de l’article 17:

«1. Décide que, sauf en ce qui concerne la rémunération, le maté-
riel, les approvisionnements et les services que des Etats Membres
prendront a leur charge ou fourniront gratuitement, les dépenses
de la Force d’urgence des Nations Unies seront supportées par
l'Organisation des Nations Unies et réparties entre les États Mem-
bres, à concurrence de 10 millions de dollars, conformément au
baréme des contributions que l’Assemblée générale a adopté en
ce qui concerne le budget annuel de l'Organisation pour l'exercice
1957. »

Cette résolution, adoptée par la majorité requise des deux tiers,
se fondait sans aucun doute sur la conclusion que les dépenses de la
FUNU étaient des «dépenses de l'Organisation », faute de quoi
l’Assemblée générale n'aurait pas eu autorité pour décider qu’elles
seraient «supportées par l'Organisation des Nations Unies» ni
pour les répartir entre les Membres. Il est significatif, d’ailleurs, que
le paragraphe 3 de cette résolution, créant un comité d’étude, charge
ce comité « d'examiner la question de la répartition des dépenses de
la Force en sus de 10 millions de dollars... et le principe ou la
détermination de barèmes de contributions différents du barème des
contributions des Etats Membres au budget ordinaire de 1957 ».
Les mots soulignés montrent qu'il n'était pas prévu que le comité
pourrait envisager pour couvrir ces dépenses d'autre méthode que
la répartition, sous une forme ou sous une autre, tout en admettant
qu'un barème différent pourrait être proposé.

Le rapport de ce comité d'étude fait état, lui aussi, de certaines
divergences d'opinions, mais le projet de résolution qu'il recomman-
dait autorisait de nouvelles dépenses et habilitait le Secrétaire
général à prélever certaines sommes sur le Fonds de roulement et,
au besoin, à en emprunter sur d’autres fonds; c'est la résolution
1090 (XI), adoptée le 27 février 1957 par la majorité requise des
deux tiers. Au paragraphe 4 de cette résolution l’Assemblée générale
décidait qu’elle étudierait à sa douzième session « un système visant
à couvrir les dépenses de la Force, en sus de ro millions de dollars,
qui ne seraient pas couvertes par des contributions volontaires ».

La résolution 1151 (XII) du 22 novembre 1957, tout en envisa-
geant de nouvelles contributions volontaires, décidait en son para-
graphe 4 que les dépenses autorisées seraient «supportées par les
Etats Membres de l'Organisation des Nations Unies conformément

27
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 175

aux barèmes des quotes-parts adoptés par l’Assemblée générale pour
les exercices 1957 et 1958 respectivement ».

Près d’un an plus tard, dans sa résolution 1263 (XIII) du 14 no-
vembre 1958, l’Assemblée générale, tout en « Notant avec satisjac-
tion la façon efficace dont la Force continue d'accomplir sa mission »,
priait la Cinquième Commission «de recommander les mesures
voulues pour couvrir les dépenses nécessaires au maintien en fonc-
tions de la Force d'urgence des Nations Unies ».

Après un nouvel examen, la disposition figurant au paragraphe 4
de la résolution du 22 novembre 1957 a été adoptée au paragraphe 4
de la résolution 1337 (XIII) du 13 décembre 1958. Le paragraphe 5
de cette résolution priait «le Secrétaire général de prendre l'avis
des gouvernements des États Membres sur le mode de financement
futur de la Force et de présenter à l’Assemblée générale, lors de sa
quatorzième session, un rapport accompagné de leurs réponses ».
A la suite de quoi, un nouveau plan a été établi pour l’utilisation
de toute contribution volontaire, mais la résolution 1441 (XIV)
du 5 décembre 1959, paragraphe 2, « Décide de mettre en recouvre-
ment la somme de 20 millions de dollars entre tous les Etats Mem-
bres de l'Organisation des Nations Unies, sur la base du barème
ordinaire des quotes-parts », sous réserve de l'emploi des crédits
provenant de contributions volontaires. La résolution 1575 (XV)
du 20 décembre 1960 est a peu près identique.

La Cour conclut que, d’année en année, les dépenses de la FUNU
ont été traitées par l’Assemblée générale comme des dépenses de
l'Organisation au sens du paragraphe 2 de l’article 17 de la Charte.

*
* *

Les opérations au Congo ont été autorisées à l’origine par le
Conseil de Sécurité dans sa résolution du 14 juillet 1960, adoptée
sans vote contraire. Cette résolution, compte tenu de l'appel
adressé par le Gouvernement du Congo, du rapport du Secrétaire
. général et des débats au Conseil de Sécurité, a été évidemment
adoptée en vue du maintien de la paix et de la sécurité internatio-
nales. On a soutenu pourtant qu'elle a été appliquée en violation
des dispositions de la Charte, parce qu'aux termes de la Charte
c’est au Conseil de Sécurité qu'il appartient de choisir les Etats
qui participeront à la mise en œuvre des décisions ayant trait au
maintien de la paix et de la sécurité internationales, alors que dans
le cas du Congo c’est le Secrétaire général qui a décidé lui-même
quels États participeraient à l'opération, soit en fournissant des
contingents armés, soit autrement.

Selon le paragraphe 2 de la résolution du 14 juillet 1960, le Con-
seil de Sécurité « Décide d'autoriser le Secrétaire général à prendre,
en consultation avec le Gouvernement de la République du Congo,
les mesures nécessaires en vue de fournir à ce gouvernement l'as-
sistance militaire dont il a besoin ». Le paragraphe 3 priait le Secré-

28
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 176

taire général de «faire rapport au Conseil de Sécurité lorsqu'il y
aura lieu ». Le Secrétaire général a présenté le 18 juillet son premier
rapport, dans lequel il indique au Conseil de Sécurité quels sont les
États auxquels il a demandé de fournir des contingents ou du
matériel, quels sont ceux qui ont répondu à cet appel, l'importance
des unités déjà arrivées au Congo (au total 3.500 hommes environ)
et ajoute quelques détails relatifs aux autres contingents attendus.

Le 22 juillet le Conseil de Sécurité a adopté à Punanimité une nou-
velle résolution, au préambule de laquelle il est dit qu'ayant consi-
déré le rapport du Secrétaire général, le Conseil de Sécurité exprime
son appréciation « du travail accompli par le Secrétaire général et de
l'appui que tous les États Membres qu'il avait invités à lui prêter
leur concours lui ont apporté si diligemment et si rapidement ».
Au paragraphe 3 du dispositif, le Conseil de Sécurité « Félicite le
Secrétaire général de la promptitude avec laquelle il a donné suite
à la résolution S/4387 du Conseil de Sécurité, et de son premier
rapport ».

Le 9 août, le Conseil de Sécurité a adopté sans vote contraire
une autre résolution dans laquelle, ayant pris note du deuxième
rapport et de l’exposé oral du Secrétaire général, le Conseil, au
paragraphe 1 du dispositif, « Confirme l'autorité donnée au Secré-
taire général par les résolutions du Conseil de Sécurité en date des
14 et 22 juillet 1960 et le prie de continuer à s’acquitter de la res-
ponsabilité qui lui a été ainsi conférée ». Cette ratification catégori-
que est encore appuyée par les paragraphes 5 et 6 du dispositif par
lesquels tous les Etats Membres sont invités « 4 s’offrir mutuelle-
ment assistance » et le Secrétaire general est prié «de mettre en
application la présente résolution et de faire un nouveau rapport
au Conseil lorsqu'il y aura lieu ».

L'Assemblée générale a pris note des résolutions du Conseil de
Sécurité des 14 et 22 juillet et du 9 août 1960 dans sa résolution
1474 (ES-IV) du 20 septembre, adoptée sans vote contraire dans
laquelle elle « appuie pleinement» lesdites résolutions. Le 21 février
1961 le Conseil de Sécurité a réaffirmé, de nouveau sans vote con-
traire, ses trois résolutions précédentes «et la résolution 1474 (ES-
IV) de l’Assemblée générale en date du 20 septembre 1960 » et a
rappelé «à tous les États leurs obligations aux termes de ces ré-
solutions ».

Le 24 novembre 1961, le Conseil de Sécurité, rappelant à nouveau
les résolutions précédentes, a réaffirmé, encore une fois sans vote
contraire, «les principes et les buts de l’Organisation des Nations
Unies en ce qui concerne le Congo (Léopoldville), tels qu’ils sont
énoncés » dans ces résolutions. Les paragraphes 4 et 5 du dispositif
de la résolution renouvellent les pouvoirs donnés au Secrétaire
général pour la poursuite des activités au Congo.

A la lumière d’un tel dossier contenant tant d'examens, de confir-
mations, d’approbations et de ratifications par le Conseil de Sé-
curité et l’Assemblée générale de l’action du Secrétaire général

29
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 177

relative à la mise en œuvre de la résolution du 14 juillet 1960, on
ne saurait conclure que les opérations en question empiétaient sur
les prérogatives conférées au Conseil de Sécurité par la Charte ou les
usurpaient. La Charte ne défend pas au Conseil de Sécurité d'agir
au moyen des instruments de son choix: aux termes de l'article 29
il «peut créer les organes subsidiaires qu’il juge nécessaires à
l'exercice de ses fonctions »; en vertu de l’article 98 il peut charger
le Secrétaire général d’« autres fonctions ». :

Il n’est pas nécessaire que la Cour indique sur quel article ou
quels articles de la Charte reposent les résolutions du Conseil de
Sécurité, mais on*peut affirmer que les opérations de l'ONUC n’im-
pliquaient pas l'emploi de la force armée contre un Etat dont le
Conseil de Sécurité, en vertu de l’article 30, aurait décidé qu'il
s'était rendu coupable d’un acte d'agression ou qu'il aurait attenté
à la paix. Les forces armées employées au Congo n'ont pas été auto-
risées à prendre des mesures de caractère militaire contre un État
quelconque. Cette opération ne comportait pas de « mesures pré-
ventives ou coercitives » contre un Etat, comme il est prévu au
chapitre VII; elle ne constituait donc pas une «action », au sens
où le mot est employé à l’article 11. |

Pour les raisons indiquées, les obligations financières qui ont été
encourues par le Secrétaire général au nom des Nations Unies avec
le consentement répété et clairement exprimé du Conseil de Sécu-
rité et de l’Assemblée générale constituent des obligations de l’Orga-
nisation auxquelles l'Assemblée générale était fondée à pourvoir
selon l'article 17.

* * *

En ce qui concerne l'ONUC, la première action ayant trait au
financement de l'opération a été prise par l’Assemblée générale le
20 décembre 1960, après que le Conseil de Sécurité eût adopté ses
résolutions du 14 et du 22 juillet et du g août et que l’Assemblée
générale eût adopté une résolution dans le même sens le 20 septem-
bre. Cette résolution 1583 (XV) du zo décembre se référait au rap-
port du Secrétaire général sur les dépenses prévues au titre des
opérations des Nations Unies au Congo du 14 juillet au 31 décem-
bre 1960 et aux recommandations du Comité consultatif pour
les questions administratives et budgétaires. Elle décidait de créer
un compte ad hoc pour les dépenses de l'Organisation des Nations
Unies au Congo. Elle prenait également note que des gouvernements
avaient renoncé au remboursement de certains frais et décidait de
répartir le montant de 48,5 millions de dollars entre les États
Membres «sur la base du barème ordinaire des quotes-parts »,
sous réserve de certaines exceptions. L'Assemblée générale prenait
cette décision parce qu’elle ‘avait déjà reconnu dans le préambule:

« que les dépenses entraînées par les opérations des Nations Unies
au Congo pour 1960 constituent des « dépenses de l'Organisation »

30
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 178

au sens du paragraphe 2 de l’article 17 de la Charte des Nations
Unies et que la répartition de ces dépenses entre les Etats Membres
impose auxdits États l'obligation juridique de payer leur quote-
part ».

Dans son autre résolution 1590 (XV) du même jour, l’Assemblée
générale autorisait le Secrétaire général « à engager des dépenses
en 1961 au titre des opérations des Nations Unies au Congo à
concurrence d’un total de 24 millions de dollars pour la période
allant du re? janvier au 31 mars 1967 ». Le 3 avril 1961, l’ Assemblée
générale autorisait le Secrétaire général à continuer jusqu'au 21
avril « d'engager des dépenses au titre des opérations des Nations
Unies au Congo à concurrence de 8 millions de dollars par mois ».

On a attaché de l'importance à la déclaration figurant dans le
préambule de la résolution 1619 (XV) du 21 avril 1961 de l’Assem-
blée générale, rédigé comme suit:

« Tenant compte du fait que la nature des dépenses extraordinaires
afférentes aux opérations des Nations Unies au Congo est essentiel-
lement distincte de celle des dépenses de l'Organisation inscrites
au budget ordinaire, si bien qu’il faut appliquer, pour les couvrir,
une procédure différente de celle qui est appliquée dans le cas
dudit budget. »

Toutefois, au paragraphe 4 du dispositif, la même résolution:

« Décide en outre que le montant de 100 millions de dollars sera
réparti entre les États Membres en tant que dépense de l’Organi-
sation, sur la base du barème des quotes-parts adopté pour le
budget ordinaire, sous réserve des dispositions du paragraphe 8
ci-dessous [le paragraphe 8 fait certains ajustements pour les
États Membres dont les quotes-parts sont les moins élevées ou
pour ceux qui reçoivent certaines formes d'assistance technique],
en attendant l'établissement d’un barème des quotes-parts différent
pour faire face aux dépenses extraordinaires de l'Organisation
résultant de ces opérations. »

Bien qu'elle ne soit pas mentionnée dans la résolution demandant
l'avis consultatif parce qu’elle a été adoptée lors de la même séance
de l’Assemblée générale, on peut noter que la résolution 1732 (XVI)
du 20 décembre 1961 contient un paragraphe identique dans son
préambule et un paragraphe 4 analogue dans son dispositif, concer-
nant la répartition de 80 millions de dollars.

La conclusion que l’on peut tirer de ces paragraphes est que
l’Assemblée générale a décidé, à deux reprises, que, même si cer-
taines dépenses sont «extraordinaires » et «essentiellement dis-
tinctes » de celles qui rentrent dans le «budget ordinaire », elles
sont néanmoins des «dépenses de l'Organisation » qui doivent
être réparties conformément aux pouvoirs que le paragraphe 2 de
l'article 17 octroie à l’Assemblée générale. Cette conclusion est
renforcée par la clause finale du paragraphe 4 des deux résolutions
qui viennent d’être mentionnées, d’après laquelle la décision fi-

31
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 179

gurant dans ce paragraphe d'utiliser le barème des quotes-parts
déjà adopté pour le budget ordinaire est prise «en attendant
l'établissement d’un barème des quotes-barts différent pour faire
face aux dépenses extraordinaires ». La seule autre solution en-
visagée — et cela signifie une «procédure différente » — était un
autre barème des quotes-parts et non une méthode autre que la
répartition. « Répartition » et « mise en recouvrement » sont des
termes qui concernent seulement la compétence de l’Assemblée
générale au sens de l’article 17.

*
* *

Au début du présent avis, la Cour a souligné que le texte du para-
graphe 2 de l’article 17 de la Charte pouvait amener à la simple
conclusion que «les dépenses de l'Organisation » sont les sommes
payées pour couvrir les frais relatifs à la réalisation des buts de
l'Organisation. Puis il a été indiqué que la Cour examinerait les
résolutions autorisant les dépenses mentionnées dans la requéte
d’avis consultatif pour s’assurer qu’elles ont été faites a cette fin.
La Cour a procédé à cet examen et a constaté que tel était le cas.
La Cour a analysé les principaux arguments qui ont été avancés
contre la conclusion que les dépenses en question doivent étre con-
sidérées comme des « dépenses de l'Organisation au sens du para-
graphe 2 de l'article 17 de la Charte des Nations Unies » et a trouvé
que ces arguments n'étaient pas fondés. La Cour en arrive donc à
la conclusion qu’elle doit répondre par Vaffirmative a la question
qui lui est soumise par la résolution 1731 (XVI) de l’Assemblée
générale.

Par ces motifs,

La COUR EST D’AVIS,

par neuf voix contre cinq,

que les dépenses autorisées par les résolutions de l’Assemblée
générale 1583 (XV) et 1590 (XV) du 20 décembre 1960, 1595 (XV)
du 3 avril 1961, 1619 (XV) du 21 avril 1961 et 1633 (XVI) du 30
octobre 1961, relatives aux opérations des Nations Unies au Congo
entreprises en exécution des résolutions du Conseil de Sécurité en
date des 14 juillet, 22 juillet et 9 août 1960 et des 21 février et
24 novembre 1961 ainsi que des résolutions de l’Assemblée générale
1474 (ES-IV) du 20 septembre 1960, 1599 (XV), 1600 (XV) et 1601
(XV) du 15 avril 1961, et les dépenses autorisées par les résolutions
de l’Assemblée générale: 1122 (XI) du 26 novembre 1956, 1089
(XJ) du 21 décembre 1956, 1090 (XI) du 27 février 1957, 1151 (XII)
du 22 novembre 1957, 1204 (XII) du 13 décembre 1957, 1337 (XIII)
du 13 décembre 1958, 1441 (XIV) du 5 décembre 1959 et 1575 (XV)
du 20 décembre 1960, relatives aux opérations de la Force d’ur-

32
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 180

gence des Nations Unies entreprises en exécution des résolutions
de l’Assemblée générale: 997 (ES-I) du 2 novembre 1956, 998
(ES-I) et 999 (ES-I) du 4 novembre 1956, 1000 (ES-I) du 5 novembre
1956, 1007 (ES-I) du 7 novembre 1956, 1121 (XI) du 24 novembre
1956 et 1263 (XIII) du 14 novembre 1958, constituent des « dé-
penses de l'Organisation » au sens du paragraphe 2 de l’article 17
de la Charte des Nations Unies.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le vingt juillet mil neuf cent soixante-
deux, en deux exemplaires, dont l’un restera déposé aux archives
de la Cour et dont l’autre sera transmis au Secrétaire général de -
l'Organisation des Nations Unies.

Le Président,
{Signé} B. WINIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.

M. SPIROPOULOS, juge, fait.la déclaration suivante:

Tout en acceptant la conclusion de la Cour, nous ne saurions
partager toutes les opinions émises dans l'avis consultatif. En
particulier, nous estimons que la réponse affirmative à la demande
d'avis se justifie par le raisonnement que les résolutions de l’Assem-
blée générale qui autorisent le financement des opérations des
Nations Unies au Congo et au Moyen-Orient, étant des résolutions
qui visent à couvrir les frais relatifs à la réalisation des buts des
Nations Unies et qui ont été adoptées par les deux tiers des Mem-
bres présents et votants de l’Assemblée générale, créent des obliga-
tions pour les Membres des Nations Unies.

Nous n’exprimons aucune opinion quant à la conformité à la
Charte des résolutions concernant les opérations des Nations Unies
au Congo et au Moyen-Orient et cela pour les raisons suivantes:

La délégation française avait proposé à l’Assemblée générale
l'acceptation d’un amendement au texte finalement adopté par
elle, d’après lequel la question posée à la Cour devenait: « Les
dépenses autorisées, etc., ont-elles été décidées conformément aux
dispositions de la Charte, et dans l’affirmative constituent-elles
«des dépenses de l'Organisation » au sens du paragraphe 2 de
l’article 17 de la Charte des Nations Unies? »

Cet amendement fut accompagné le 20 décembre 1961 au cours
de la séance de l’Assemblée générale d’une déclaration de la déléga-

33
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) I81

tion française justifiant le dépôt de l’amendement français où il
était dit entre autres:

« De l'avis de la délégation française, la question posée à la Cour
ne permet pas à celle-ci de se prononcer en toute clarté sur la
source juridique des obligations financières des Etats Membres.
La Cour, en effet, ne peut pas apprécier la portée de ces résolutions
sans déterminer quelles obligations celles-ci peuvent faire naître
pour les États Membres d’après la Charte.

C'est pour cette raison que la délégation française soumet à
l'Assemblée l'amendement contenu dans le document A/L. 378,
dont l'adoption permettrait à la Cour de déterminer si les résolutions
de l'Assemblée ayant trait aux conséquences financières des opé-
rations des Nations Unies au Congo et au Moyen-Orient sont ou
non conformes à la Charte. Ce n’est que dans ces conditions que si
la Cour devait être saisie, elle le serait d’une manière qui tienne
compte de l'étendue et de la nature des problèmes évoqués dans la
proposition de demande d'avis. »

L’amendement français fut rejeté.

Le rejet de l'amendement français par l’Assemblée générale nous
semble manifester le désir de l’Assemblée générale que la confor-
mité ou non-conformité des décisions de l’Assemblée générale et
du Conseil de Sécurité concernant les opérations de l’Organisation
des Nations Unies au Congo et au Moyen-Orient ne soient
pas examinées par la Cour. En effet, il semble naturel que l’Assem-
blée générale n’ait pas voulu que la Cour se prononce sur la validité
des résolutions qui ont été appliquées depuis plusieurs années.
Dans ces conditions, nous avons estimé devoir nous abstenir de
nous prononcer sur la conformité à la Charte des résolutions con-
cernant les opérations des Nations Unies au Congo et au Moyen-
Orient.

Sir Percy SPENDER, sir Gerald FITZMAURICE et M. MORELLI,
juges, joignent à l’avis de la Cour les exposés de leur opinion indi-
viduelle.

MM. WINIARSKI, Président, BASDEVANT, MORENO QUINTANA,

KORETSKY et BUSTAMANTE Y RIVERO, juges, joignent à l’avis
de la Cour les exposés dé leur opinion dissidente.

{Paraphé) B. W.
(Paraphé) G.-C.

34
